                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    SHENZHEN MERRYNICE                              Case No. 19-cv-04686-CRB
                                        COSMETICS CO, LTD.,
                                   9
                                                      Plaintiff,                        ORDER GRANTING IN PART AND
                                  10                                                    DENYING IN PART MOTION TO
                                                v.                                      DISMISS
                                  11
                                        LUXIE, INC., et al.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13
                                              The motion to dismiss is denied insofar as it argues that this case must be dismissed
                                  14
                                       because Shenzhen Merrynice Cosmetics Co. has failed to pay franchise tax owed to the
                                  15
                                       California Franchise Tax Board, for the reasons stated by the Court at oral argument.
                                  16
                                              The motion to dismiss Shenzhen’s second cause of action for failure to comply with
                                  17
                                       the pleading requirements of Federal Rule of Civil Procedure 9(b) is granted in part and
                                  18
                                       denied in part. The following allegations are dismissed with leave to amend, for the
                                  19
                                       reasons described below.
                                  20
                                              The first two purported misrepresentations identified in the FAC relate to a
                                  21
                                       supposed restructuring: “[t]hat the LUXIE Defendants were undergoing a financial
                                  22
                                       restructuring . . . which would be complete by May of 2019” and “[t]hat the LUXIE
                                  23
                                       Defendants were achieving record sales volume and were able to pay the debt due to
                                  24
                                       MERRYNICE, but for the disruption of the payments due to the restructuring.” FAC
                                  25
                                       (dkt. 32) ¶ 51(a), (b). The FAC contains no allegations explaining who represented that
                                  26
                                       the restructuring was the sole reason for Luxie Inc.’s failure to pay its debts, when this
                                  27
                                       representation was made, or where it was made. See generally id. While the FAC does
                                  28
                                   1   allege that Luxie Chief Financial Officer Jenny Aw and Chief Executive Officer Conor
                                   2   Riley described Luxie’s planned restructuring at a December 17, 2018, meeting in San
                                   3   Jose, California, id. ¶ 12, it does not explain why this claim was false. There are no
                                   4   allegations that Luxie was not actually undergoing a restructuring or was being
                                   5   restructured on a different timetable then the one promised by Riley and Aw.
                                   6          Merrynice also alleges that the Luxie defendants falsely represented that they
                                   7   “could and would comply with and satisfy the payment requirements of MERRYNICE’s
                                   8   payment plan of February 28, 2019.” Id. ¶ 51(d). The FAC does not allege who agreed to
                                   9   the February arrearage payment plan or when and where such an agreement was made.
                                  10   See generally id.
                                  11          Merrynice alleges that Luxie falsely promised “[t]hat 2019 orders would be paid on
                                  12   60-day terms.” Id. ¶ 51(f). The FAC contains no allegations of who agreed to this
Northern District of California
 United States District Court




                                  13   requirement, when such an agreement was made, or where the agreement happened. See
                                  14   generally id.
                                  15          Additionally, Merrynice alleges that Luxie “knowingly concealed” five facts with
                                  16   the intent of deceiving Merrynice. Id. ¶ 52. One fact allegedly concealed is that Luxie and
                                  17   Riley had no intention of satisfying the February arrearage payment plan. Id. ¶ 52(a), (b).
                                  18   This allegation is inadequately alleged, for the reasons stated above.
                                  19          The next two facts that Luxie allegedly concealed are “[t]hat the LUXIE Defendants
                                  20   and CONOR RILEY . . . executed a scheme to obtain product without expense from
                                  21   MERRYNICE, count the product as an asset of LUXIE for balance sheet purposes, sell the
                                  22   product at market prices to customers and divert the proceeds from LUXIE, Inc. and to the
                                  23   offshore LUXIE Defendants to delay, hinder and defraud MERRYNICE,” and “[t]hat the
                                  24   LUXIE Defendants and CONOR RILEY . . . diverted the proceeds from sales of
                                  25   MERRYNICE products so as to engage in voidable transfers to third parties . . . for which
                                  26   LUXIE, INC. did not receive reasonably equivalent value.” Id. ¶ 52(c), (d). The FAC
                                  27   does not appear to include any factual allegations regarding the details of these schemes,
                                  28   such as when they were executed, who participated in the wrongful conduct, or where the
                                                                                     2
